department of the treasury employer_identification_number contact person - d number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend b state c name of organization d state f dollars amount g dollars amount h dollars amount j date k date m date n date p date q date r date t number dear why you are receiving this letter this is our response to your november letter requesting approval of a set-aside under internal_revenue_code sec_4942 you’ve been recognized as tax-exempt under sec_501 of the code and have been determined to be a private_foundation under sec_509 our determination based on the information furnished your set-aside program is approved under internal_revenue_code sec_4942 as required under sec_4942 the set_aside amount must be paid within the 60-month period after the date of the first set-aside description of set-aside request you were incorporated in the state of b you wish to set_aside a grant totaling f dollars to c as part of a matching grant program c is a c public charity organized under the laws of the state of d which among other things owns preserves and operates an historic house the house is listed in the national register of historic places and is designated as a national historic landmark to this day the house contributes to the historic significance of the area but is in serious need of extensive repairs and restoration such as mechanical electrical and plumbing upgrades as well as the need to restore the paint plaster windows and other finishes throughout the house c’s board_of directors completed a comprehensive study to serve as the basis for the preservation plan for the house the report identifies the future planning maintenance conservation and repair needs the recommendations were made with the goal of maintaining the integrity of the house by minimizing the impact of contemporary mechanical systems on the historic_structure of the house and surrounding grounds your grant will support restoration costs for the house the total cost of the restoration project is estimated as g dollars you will make a matching grant for f dollars to fund one third of the estimated costs it is anticipated that the remaining two thirds of the costs of the project will be funded by donations and grants made to c as a result of fundraising activities undertaken by c in response to your matching grant challenge you submitted a detailed agreement with c under the terms of the agreement if c raises the matching funds you will disburse the funds to c within business days of thereafter which c will deposit in a separate interest bearing account subject_to the satisfaction of all of the conditions set forth in the agreement c may make disbursements from the project account to pay reimbursable costs of the project provided that otherwise agreed by you disbursements are limited to one third of the total reimbursable costs incurred in connection with the project to the date of disbursement specific conditions precedent to the grant are as follows a onor before j i c shall have received eligible matching_contributions in an a contribution must be a contribution or government grant amount not less than h dollars of the total grant needed and ii shall provide you evidence satisfactory to you in your sole discretion that such contributions have been received to qualify as an eligible matching_contribution i of cash or marketable_securities earmarked for the restoration project actually paid or received on or after k the date of your board meeting at which the grant was awarded and prior to m loans and amounts not earmarked for the restoration project shail not constitute eligible matching_contributions ii an irrevocable unconditional binding pledge from a private donor or an irrevocable unconditional binding pledge from a governmental agency to contribute or grant cash or marketable_securities for the restoration project made on or after k and prior to m and payable not later than n or iii an irrevocable binding commitment made after k and prior to m for an in_kind contribution which has a readily ascertainable market_value such as a contribution of materials for which price quotations are readily available or a contribution of services by a person regularly engaged in the business of providing such services if c conducts two or more challenge grant campaigns including your challenge grant campaign at any time on or after k and prior to m all contributions received by c during such time period shall specifically identify which challenge grant campaign the contribution shall apply toward and all such contributions received by c that are specifically identified as applying toward your challenge grant campaign shall be deposited in a separate bank account services performed by volunteers and other persons who are not regularly engaged in the business of providing such services and contributions of used or second hand materials shall not be considered as eligible matching_contributions for purposes of determining the amount of eligible contributions raised by c in_kind contributions of materials shall be valued based on the prices customarily charged by the donor or seller of comparable materials in-kind contributions of services shall be valued based upon charges customarily provided by the provider of such services for similar work at the time of the contribution eligible matching_contributions shall not include interest earned on amounts deposited in the project account or the value of any new marketable historical or other tax_credits attributable to the project b on or before p you shall have received assurances that c has engaged an architectural or contracting firm approved by you as supervising architect or construction manager for the restoration project c onor before q c shall submit to you in writing the drawings plans and specifications for the restoration project for your approval d onor before r you shall be satisfied in your sole discretion c has sufficient e f funding for completing the restoration project as embodied in the plans prior to disbursement of any portion of grant from the project account for the purchase of any materials for the performance of any work on the project you will have approved in writing the contractor vendor or other supplier and the final awarded contract for the labor and or materials for which such disbursements are to be made at the time the grant is to be initially paid to c and at the time of any disbursement of any portion of the grant from the project account c shall not be in default in the performance of any of its obligations under the agreement and shall be an organization described in sec_501 and sec_509 or of the internal_revenue_code_of_1986 as amended any approvals or determinations required to be given or made by you may be given or withheld in your sole discretion your right to approve the plans and final contracts shall include the right to approve the preliminary plans and each of the final contracts including the contractor or vendor the furnishings materials and services to be supplied or performed or and any revisions to the plans incorporated in the final contracts after the initial solicitation for bids if any of the conditions set forth above are not satisfied and if you should not be willing to waive the same then the agreement and your obligation to make this grant may be terminated at your option by written notice to c if you give a termination notice after you have funded the project account then c shall after receiving the termination notice pay or refund to you promptly any undisbursed balance remaining in the project account plus the difference if any between the amount of such undisbursed balance and the amount of the grant originally paid to c this project can be better accomplished by a set_aside because the purpose of the grant requires the use of a matching grant program and the preservation of control_over the long term project both of which can be better accomplished by the use of the set_aside the approximate t month period provided in the agreement to raise the necessary matching funds has been mutually agreed on by you and c with regard to quality control you believe it is crucial that you retain a degree of control_over the renovation process because of your concern with the historical features of the house by making the disbursement dependent on approval of outside consultants and contractors and of drawings plans and specifications of the project you believe you can best meet the goal of restoring the house and assure the final restoration project is consistent in the scope and the concept with the project originally submitted by you you have previously submitted multiple set_aside requests similar to this request which have received set_aside approval under code sec_4942 however typical grants of yours are not subject_to set_aside requests you provided a statement that the latest possible date of the payment is no later than months after date of your set-aside basis for our determination internal_revenue_code sec_4942 states that an amount set_aside for a specific project which includes one or more purposes described in sec_170 may be treated as a qualifying_distribution if it meets the requirements of sec_4942 sec_4942 of the code states that an amount set_aside for a specific project will meet the requirements of this subparagraph if at the time of the set- aside the foundation establishes that the amount will be paid within five years and either clause i or ii are satisfied sec_4942 of the code is satisfied if at the time of the set-aside the private_foundation establishes that the project can better be accomplished using the set-aside than by making an immediate payment sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that a private_foundation may establish a project as better accomplished by a set-aside than by immediate payment if the set-aside satisfies the suitability test described in sec_53_4942_a_-3 sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that specific projects better accomplished using a set-aside include but are not limited to projects where relatively long-term expenditures must be made requiring more than one year’s income to assure their continuity in revrul_74_450 1974_2_cb_388 an operating_foundation converted a portion of newly acquired land into a public park under a four-year construction_contract c construction_contract payments were to be made mainly during the final two years this constituted a specific project c foundation’s set-aside of all its excess earnings for four years was treated as a qualifying_distribution under ‘ internal_revenue_code sec_4942 what you must do your approved set-aside s will be documented on your records as pledges or obligations to be paid_by the date specified c amounts set_aside will be taken into account to determine your minimum_investment_return under internal_revenue_code sec_4942 and the income attributable to your set_aside s will also be taken into account in computing your adjusted_net_income under sec_4942 of the code additional information this determination is directed only to the organization that requested it internal_revenue_code sec_6110 provides that it may not be used or cited as a precedent please keep a copy of this letter in your records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person listed in the heading of this letter director exempt_organizations enclosure sincerely
